Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In re CMS LCD Complaint:
Posterior Tibial Nerve Stimulation PTNS (L28457),

Docket No. C-11-610
Decision No. CR2656

Date: October 31, 2012

DECISION DISMISSING LCD COMPLAINT

In this case, an aggrieved Medicare beneficiary (Aggrieved Party) challenges Local
Coverage Determination (LCD) L28457, issued by the Medicare Contractor, Wisconsin
Physicians Service Insurance Corporation (Contractor). LCD 28457 precludes Medicare
reimbursement for a procedure called Posterior Tibial Nerve Stimulation (PTNS), which
is prescribed to treat urinary dysfunction.

For the reasons discussed below, I dismiss the Aggrieved Party’s complaint as
unacceptable.

Discussion

The Aggrieved Party’s complaint must be dismissed because
it does not include a written statement from his treating
physician declaring that he needs the service that is the
subject of the LCD.'

The Centers for Medicare & Medicaid Services (CMS) administers the Medicare
program (Social Security Act (Act) §§ 1102, 1871, 1874) with the assistance of Medicare
contractors, who act on its behalf in determining and making payments to providers and
suppliers of Medicare items and services. Act §§ 1816, 1842. To this end, Medicare
contractors issue written determinations, called LCDs, addressing whether, on a

' [make this one finding of fact/conclusion of law.
contractor-wide basis, a particular item or service is covered. Act § 1869(f)(2)(B); see
also 42 C.F.R. § 400.202.

A Medicare beneficiary who, based on an LCD, has been denied coverage for an item or
service may challenge that LCD before an administrative law judge (ALJ). He initiates
the review by filing a written complaint that meets the criteria specified in the governing
regulations. 42 C.F.R. §§ 426.400; 426.410(b)(2). I have no authority to review the
merits of an unacceptable complaint. 42 C.F.R. §§ 426.405(d)(7); 426.410(c)(2).

To be acceptable, the complaint must include a written statement from the aggrieved
party’s treating physician declaring that the beneficiary needs the service that is the
subject of the LCD. The statement may be in the form of a written order. 42 C.F.R.

§ 426.400(c)(3). The beneficiary’s treating physician is defined as “the physician who is
the beneficiary’s primary clinician with responsibility for over-seeing the beneficiary’s
care and either approving or providing the service at issue in the challenge.” 42 C.F.R.

§ 426.110 (emphasis added). Responding to comments, the drafters of the regulation
explained that the “treating physician” must be the Medicare beneficiary’s “primary
caregiver,” who is “responsible for the beneficiary’s overall care” because that physician
—as opposed to “any treating practitioner” — is “best situated to determine ‘in need’
status.” 68 Fed. Reg. 63,692, 63,696 (Nov. 7, 2003) (Final Rule).

Although I initially determined that the complaint filed in this case was acceptable, after
careful review, I realized that the complaint was not acceptable because it did not include
a statement from the Aggrieved Party’s treating physician. The complaint included a
treatment order signed by a physician, Willard P. DeBraber, D.O., but the Aggrieved
Party did not establish that Dr. DeBraber was his treating physician. 42 C.F.R.

§ 426.400(c)(3). Pursuant to 42 C.F.R. § 426.410(c)(1), in an order dated September 17,
2012, I granted the Aggrieved Party thirty days in which to amend his unacceptable
complaint. Order (Sept. 17, 2012). In a submission dated October 15, 2012, the
Aggrieved Party submitted a second affidavit from Dr. DeBraber. P. Ex. 2.1.

To meet the requirement for a treating physician written statement, the Aggrieved Party
has now submitted two affidavits from Dr. DeBraber and one from a general nurse
practitioner, Leslie Wooldridge. P. Ex. 2. The Aggrieved Party has not established that
either of these individuals qualifies as his “primary clinician.”

First, Nurse Wooldridge cannot qualify as the Aggrieved Party’s treating physician
because she is not a physician. The drafters of the regulation explicitly rejected
suggestions that non-physician practitioners be allowed to document the beneficiary’s
need. 68 Fed. Reg. at 63,696, supra. Moreover, even if a nurse practitioner could
provide the written statement, Nurse Wooldridge does not claim to be the Aggrieved
Party’s primary clinician and claims no responsibility for overseeing his care. She is a

clinician who merely reviewed his medical records and examined him once. P. Ex. 2
(Wooldridge Aff. § 18).

Nor has the Aggrieved Party established that Dr. DeBraber qualifies as his treating
physician, because he has not shown that Dr. DeBraber is his primary clinician
responsible for his overall care. As I pointed out in my September 17 order, in his initial
affidavit, dated June 16, 2011, Dr. DeBraber did not claim that he even examined the
Aggrieved Party; he simply reviewed medical records and signed a treatment order. P.
Ex. 2 at 2, (DeBraber Aff. § 15, 20) (“I have reviewed the medical records for [the
Aggrieved Party] and believe PTNS was and is reasonable and medically necessary for
[the Aggrieved Party].”); P. Ex. 5. Thus, Dr. DeBraber’s first affidavit establishes that he
is a strong proponent of PTNS, but he has virtually no treating relationship with the
Aggrieved Party; he based his opinions on his review of medical records. P. Ex. 2 at 2
(DeBraber Aff. ¥ 15).

In his second affidavit, Dr. DeBraber adds some ambiguous language about
“coordinating,” “collaborating,” and “overseeing” the Aggrieved Party’s incontinence
care and says that he has “‘supervised . . . several treatments” that were provided by
others. P. Ex. 2.1 at 2, 3 (DeBraber Aff. 4 § 21, 22, 23). Again, he does not claim to be
the Aggrieved Party’s primary clinician. In fact, he examined the Aggrieved Party, for
the first and only time, on October 4, 2012, about three weeks after I gave the Aggrieved
Party time to amend his complaint. /d. at 3 (DeBraber Aff. § 25).

Thus, on February 17, 2011, Dr. DeBraber wrote an order for a patient he had never
examined. More than a year and a half later — apparently in response to my suggestion
that he does not meet the regulatory definition for “treating physician” — he finally
examined the Aggrieved Party. His relationship to the Aggrieved Party is far too
peripheral to meet the regulatory requirements.” His affidavits establish that he is not the
Aggrieved Party’s primary caregiver, responsible for the beneficiary’s overall care.

> It is noteworthy that Congress twice considered, but explicitly rejected, a broader
standing provision that would have enabled other interested parties, including suppliers
and providers, to file complaints about LCDs. See H.R. Rep. No. 108-391 (2003),
reprinted in 2003 U.S.C.C.A.N. 1808, 2003 WL 26075426; H.R. 2356, 106th Cong.
(1999). The effect of Congress’s narrowing of the language in the final bill was to
prohibit persons and entities that directly profit from expanded Medicare coverage to
challenge LCDs. Thus, to permit Dr. DeBraber to qualify as the Aggrieved Party’s
treating physician, where the relationship between Dr. DeBraber and the supplier is not
explained, would be inconsistent with the history to narrow the scope of individuals who
have a legal right to initiate a challenge to an LCD.
I therefore dismiss the Aggrieved Party’s complaint pursuant to 42 C.F.R.
§ 426.410(c)(2).

/s/

Carolyn Cozad Hughes
Administrative Law Judge
